MITCHELL, J.
In concurring in the foregoing opinion, my only excuse for adding anything is the importance of the question involved. The question is wholly one of legislative intent. Did the legislature intend to include street railroads within the provisions of the act?
In its original literal sense the word “railroad” means a road with *442rails laid on it, upon which the wheels of carriages or vehicles run. In this sense it would, of course, include street railroads. But according to common popular usage the word “railroad,” without any qualifying or explanatory prefix, is generally understood as referring exclusively to ordinary commercial railroads, used for the transportation of both passengers and freight, and whenever street railroads are referred to, the word “street” is prefixed. This is also the general legislative use of the words. In all the legislation of this state I have found no act (unless this be an exception) in which the word “railroad” or “railway,” standing alone, was not evidently intended to apply exclusively to ordinary commercial railroads. Neither have I found an act (unless this be an exception) which had reference to street railroads in which the word “street” was not prefixed. I do not claim that there might not be a law enacted where it would be evident from its subject-matter and object that the word “railroad” was intended to include street railroads. But, in my opinion, this is clearly not such a case.
The occasion for enacting this law was the peculiar risks incident to the operation of railroads, and especially those resulting from the negligence of fellow servants. The remedy sought to be attained was better protection to railroad employés from these peculiar hazards. The peculiar conditions which were considered to require peculiar legislation for the protection of employes engaged in the operation of railroads are too familiar to require repetition. Generally, it may be stated that the most cogent ones were the high rate of speed at which trains are run, the great momentum acquired by long and heavy trains, where an accident to one car is liable to wreck the entire train; the peculiar dangers incident to the operation of freight trains; that the roads are often built upon high embankments or trestles where an accident would be peculiarly dangerous; the danger of collisions, owing to the fact that nunierous trains are operated over the same tracks; the vast number of employés of different grades, engaged in different lines of work, many of whom are necessarily personally unknown to the others.
The mere fact that steam was used as a motive power was not, in and of itself, either the occasion, or the justification, for the enactment of a law establishing for railroad companies a special rule of liability for the negligence of their servants. If one of these companies *443was to substitute electricity for steam as its motive power, it would still be subject to the provisions of the act. In the case of street railways, whatever be the motive power, the peculiar conditions, above referred to either do not exist at all, or, at most, exist only in a very modified degree. This is a fact of such common knowledge that it need not be more than stated. The question is not whether the legislature had the* power to place street railroads in the same class with ordinary commercial railroads, but whether they have" in fact done so.
The difference in conditions affecting the risks to which employés are exposed is sufficiently substantial to authorize the legislature to make the law applicable to ordinary commercial railroads alone, and furnishes, in my judgment, ample reason for concluding that they so intended, and that they used the word "railroad” in its ordinary popular sense, and in the sense in which they themselves had generally used it in other statutes.
It may be said that in the case of some short line of railroad, exceptionally situated, the conditions involving dangers to employés might be exactly similar both in kind and degree to those existing on some lines of street railway. It is difficult to conceive of such a case. But it is a sufficient answer to the suggestion to say that it simply shows that a classification of this sort, like everything else human, cannot be wholly perfect, and that in a class which is marked by substantial characteristics in varying degrees it will often happen that those of one member of a class may scarcely differ at all from those of some members of another class. But the line must be drawn somewhere; and if the difference in conditions generally existing between ordinary commercial railroads and street railroads is substantial, that is all that constitutional rules require as a basis of classification. Neither can I see any middle ground between excluding all street railways from the operation of the act and including them all, which would be maintainable on principle, or capable of convenient practical application.